Exhibit 21 Tutor Perini Corporation Subsidiaries of the Registrant Name Business Segment (as applicable) Place of Organization Percentage of Interest or Voting Securities Owned Tutor Perini Corporation Massachusetts Perini Building Company, Inc. Building Arizona 100% Tutor-Saliba, LLC Building and Civil California 100% Tutor-Saliba Corporation Building and Civil California 100% Desert Mechanical Inc. Specialty Contractors Nevada 100% Powerco Electric Corp. Specialty Contractors California 100% Black Construction Management Services Guam 100% Perini Management Services, Inc. Management Services Massachusetts 100% James A. Cummings, Inc. Building Florida 100% Cherry Hill Construction, Inc. Civil Maryland 100% Rudolph and Sletten, Inc. Building California 100% Keating Building Company Building Delaware 100% Bow Leasing Company, Inc. N/A New Hampshire 100% Superior Gunite LLC Specialty Contractors Delaware 100% Superior Gunite Specialty Contractors California 100% Johnson Western Constructors, Inc. Specialty Contractors California 100% Johnson Western Gunite Company Specialty Contractors California 100% Valley Concrete & Framing, Inc. Specialty Contractors California 100% Fisk Acquisition, Inc. Specialty Contractors Delaware 100% Fisk Electric Company Specialty Contractors Texas 100% Fisk International, Ltd. Specialty Contractors Delaware 100% Anderson Companies Building Delaware 100% Brice Building Company, LLC Building Delaware 100% Harrell Contracting Group, LLC Building Mississippi 100% Roy Anderson Corp Building Mississippi 100% Lunda Construction Company Civil Wisconsin 100% Frontier-Kemper Constructors, Inc. Civil Indiana 100% GreenStar Services Corporation Specialty Contractors Delaware 100% Five Star Electric Corporation Specialty Contractors New York 100% WDF, Inc. Specialty Contractors New York 100% Nagelbush Mechanical, Inc. Specialty Contractors Florida 100% Airtech Systems, Inc. Specialty Contractors Delaware 100% Safe Harbor Electric, Inc. Specialty Contractors Delaware 100% Becho Inc. Civil Utah 100%
